DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 9-12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji King Debarker to Kadant (Kadant).
Concerning claim 1, Kadant discloses a debarking machine comprising: 
a log accommodating body (E1 in the figure reproduced below); 
a plurality of rotors (E2 in the figure reproduced below) rotatively mounted inside the log accommodating body and provided with debarking plates (E3 in the figure reproduced below); 
a comb-tooth shape partition plate base (E4 in the figure reproduced below) disposed at a mutual space between the plurality of rotors; 
a comb-tooth shape partition plate (E5 in the figure reproduced below) detachably mounted on the comb-tooth shape partition plate base; and 
a fixer (E6 in the figure reproduced below) for fastening the comb-tooth shape partition plate to the comb-tooth shape partition plate base, 
wherein, the comb-tooth shape partition plate (E5) is composed of a plurality of partition plate elements (see figure reproduced below) divided along the axial directions the rotors, and each of the plurality of partition plate elements is detachable separately.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadant in view of U.S. Patent Application Publication No. 2017/0087740 to Perreault (Perreault).
Concerning claim 5, Kadant does not disclose the comb-tooth shape partition plate is provided with debarking assist blocks.
Perreault discloses a debarking machine comprising a log accommodating body (38); 
a plurality of rotors (28) rotatively mounted inside the log accommodating body and provided with debarking plates (32); 
a comb-tooth shape partition plate (34) wherein, the comb-tooth shape partition plate (34) is provided with debarking assist blocks (30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the debarking assist blocks of Perreault to the partition plate of Kadant because, as disclosed by Perreault, these allow for increased debarking efficacy and efficiency (¶46).


    PNG
    media_image1.png
    537
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    390
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the plate base is composed of a main body and a comb-tooth shaped backing plate.  Instead, as Kadant does not go into detail with respect to the partition plate base, while it clearly has a base main body it does not show a comb-tooth shaped backing plate that the comb-tooth partition plate is mounted to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,699,843 discloses another rotary debarker with a comb-tooth shaped partition plates (50, 51) between rotors (11, 12, 13) and the plates are composed of a plurality of partition plate elements (column 4, lines 32-43).  The Logging & Sawmilling Journal  discloses the exact same debarking machine as Kadant and dated 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/09/2021